13-82(L)
Haywood v. St. Michael's College, et al.


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 18th day of October, two thousand thirteen.

PRESENT:      GUIDO CALABRESI,
              DENNY CHIN,
              CHRISTOPHER F. DRONEY,
                        Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - -x

JOHN D. HAYWOOD,
                             Plaintiff-Appellant,

                      -v-                                     13-82 (Lead)
                                                              13-541 (Con)
ST. MICHAEL'S COLLEGE, LOGAN R. SPILLANE,
CHRISTOPHER HARDY,
                    Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                   JOHN D. HAYWOOD, pro se, Durham,
                                           North Carolina.

FOR DEFENDANT-APPELLEE                     WILLIAM SCOTT FEWELL, Angela R.
ST. MICHAEL'S COLLEGE:                     Clark, and Jeffrey James Nolan,
                                           Dinse, Knapp & McAndrew, P.C.,
                                           Burlington, Vermont.
FOR DEFENDANTS-APPELLEES       WILLIAM BROWNLOW TOWLE, Ward &
SPILLANE & HARDY:              Babb, South Burlington, Vermont
                               and William Scott Fewell, Dinse,
                               Knapp & McAndrew, P.C.,
                               Burlington, Vermont.

            Appeal from the United States District Court for the

District of Vermont (Conroy, M.J.).

            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

            Plaintiff-appellant John D. Haywood, a former attorney

proceeding pro se, appeals from a judgment entered January 11,

2013 in favor of defendants-appellees.    By opinion and order

filed December 14, 2012, the district court granted defendants-

appellees' motions to dismiss Haywood's libel complaint and to

strike his complaint pursuant to Vermont's anti-Strategic

Lawsuits Against Public Participation statute, 12 V.S.A. § 1041

(the "anti-SLAPP"), and ordered Haywood to pay all costs and

attorneys' fees incurred by defendants pursuant to 12 V.S.A. §

1041(f)(1).    We assume the parties' familiarity with the facts,

procedural history, and issues for review.

            We first note that the arguments in Haywood's brief on

appeal are limited to whether he stated a claim of libel under

state law and whether the district court properly applied the

standard set forth in New York Times Co. v. Sullivan, 376 U.S.
                               - 2 -
254 (1964).   Accordingly, we need not consider, inter alia,

whether the district court properly applied the anti-SLAPP, as

Haywood has waived any arguments on appeal relating to that

issue.   See LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d

Cir. 1995) (explaining that although "appellate courts generally

do not hold pro se litigants rigidly to the formal briefing

standards . . . . [courts] need not manufacture claims of error

for an appellant proceeding pro se").

          We review de novo a district court's grant of a Rule

12(b)(6) motion to dismiss, "accepting all factual claims in the

complaint as true, and drawing all reasonable inferences in the

plaintiff's favor."   Famous Horse Inc. v. 5th Ave. Photo Inc.,

624 F.3d 106, 108 (2d Cir. 2010).     To survive a Rule 12(b)(6)

motion to dismiss, the complaint must plead "enough facts to

state a claim to relief that is plausible on its face."     Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).     A claim

has "facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          After an independent and de novo review in light of

these principles, we conclude that Haywood's appeal from the

dismissal of his state law libel claims is without merit for
                              - 3 -
substantially the reasons stated by the district court in its

opinion and order.

          Haywood contends that he was libeled by two freshman

students at Saint Michael's College in Colchester, Vermont (the

"College"), who, as an assignment for a course, created a

candidate profile of Haywood, as one of twenty-seven lesser

known candidates running in the New Hampshire presidential

primary, which their professor then posted on the College's

website a week before the primary with the profiles of the other

candidates.   The alleged falsehoods were at worst minor

inaccuracies as to his policy positions.   Moreover, as the

district court held, even assuming that the profile contained

incorrect statements, the complaint simply does not plausibly

allege that these students or the College acted with actual

malice.

          We have considered Haywood's remaining arguments and

find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.

                              FOR THE COURT:
                              Catherine O'Hagan Wolfe, Clerk




                              - 4 -